

115 HRES 140 IH: Condemning the appointment of Steve Bannon to the National Security Council and urging his immediate removal.
U.S. House of Representatives
2017-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 140IN THE HOUSE OF REPRESENTATIVESFebruary 16, 2017Ms. Lee (for herself, Ms. Judy Chu of California, Mr. Danny K. Davis of Illinois, Mr. Ellison, Mr. Al Green of Texas, Mr. Grijalva, Ms. Lofgren, Ms. McCollum, Mr. McEachin, Mr. Pocan, Mrs. Watson Coleman, Mr. Veasey, Mr. Evans, Mr. Butterfield, Mr. Meeks, Ms. Maxine Waters of California, Mr. Cleaver, Mr. DeSaulnier, Mrs. Demings, Ms. Clarke of New York, Ms. Blunt Rochester, Mr. Scott of Virginia, Ms. Kelly of Illinois, Mr. Lawson of Florida, Mr. Lewis of Georgia, Ms. Wilson of Florida, Mr. Richmond, Mr. Vargas, Mr. McGovern, Mrs. Lawrence, Ms. Bonamici, Mr. Jeffries, Mr. Brown of Maryland, Ms. Sánchez, Mr. Payne, Mr. Swalwell of California, Ms. Shea-Porter, Mr. Cohen, Mr. Ruppersberger, Mr. Crowley, Mr. Hastings, Ms. Meng, Mr. Quigley, Mr. Thompson of California, Ms. Schakowsky, Mr. Castro of Texas, Ms. Barragán, Ms. Velázquez, Mr. Krishnamoorthi, Ms. Fudge, Ms. Michelle Lujan Grisham of New Mexico, Ms. Eddie Bernice Johnson of Texas, Mrs. Beatty, Mr. Bishop of Georgia, Mr. Garamendi, Ms. Wasserman Schultz, Ms. Clark of Massachusetts, Ms. Bass, Mr. Lowenthal, Mr. DeFazio, Mr. Clay, Mrs. Napolitano, Mr. Thompson of Mississippi, Mr. Raskin, Mr. Gutiérrez, Mr. Clyburn, Mr. Cicilline, Ms. DeLauro, Mr. Levin, Mr. Blumenauer, Ms. Pingree, Mr. Espaillat, and Mr. Pallone) submitted the following resolution; which was referred to the Committee on Armed Services, and in addition to the Committees on Foreign Affairs, and Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONCondemning the appointment of Steve Bannon to the National Security Council and urging his
			 immediate removal.
	
 Whereas Steve Bannon was the Chairman of Breitbart News, a website for the alt-right movement, which includes White Supremacists, anti-Semites, anti-Muslims, nativists, and other political extremists;
 Whereas under Steve Bannon, Breitbart News published inflammatory pieces about women, Muslims and other groups;
 Whereas Steve Bannon once described Breitbart as the platform of the alt-right; Whereas Steve Bannon has been praised by White nationalist groups and the KKK;
 Whereas Steve Bannon has also espoused a false theory of a violent clash of civilizations between the West and Islam that only serves to fuel violent extremism;
 Whereas Steve Bannon is President Trump’s Chief Strategist and Senior Counsel at the White House to advise on political matters; Whereas, on Saturday, January 28, 2017, President Trump gave Steve Bannon a permanent position on the National Security Council (NSC);
 Whereas on that same day, President Trump demoted the Director of National Intelligence and the Chairman of the Joint Chiefs of Staff, who provide critical, independent voices on the NSC;
 Whereas the presence of Steve Bannon, one of President Trump’s most senior political operatives, on the Principals Committee of the NSC and his standing invitation to attend the meetings erodes the impartial function of the Council;
 Whereas the NSC was created by the National Security Act of 1947 as an interdepartmental body to independently advise the President with respect to the integration of domestic, foreign, and military policies relating to the national security so as to enable the Armed Forces and the other departments and agencies of the United States Government to cooperate more effectively in matters involving the national security.;
 Whereas any appearance of partisan politics undermines the NSC mission and calls into question every action of the NSC and our Government’s national security agencies;
 Whereas it is unprecedented to have such a partisan and divisive figure on the National Security Council;
 Whereas Steve Bannon has little Government experience or high-level decisionmaking experience; and Whereas political strategists have never before participated in National Security Council Principals meetings: Now, therefore, be it
	
 That the House of Representatives— (1)condemns the permanent position of Steve Bannon on the National Security Council (NSC);
 (2)urges President Trump to remove Steve Bannon immediately from the NSC; and (3)urges Congress to expend any necessary resources to protect our national security and remove Steven Bannon from this position.
			